 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDBorg Compressed Steel CorporationandTulsa General Drivers,Warehousemen &Helpers,Local Union No. 523, affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 16-CA-2701.June 14,1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn February 16, 1967, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, only the Respondent filed exceptions tothe Trial Examiner's Decision and a brief in supportthereof.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthattheRespondent,BorgCompressed Steel Corporation, Tulsa, Oklahoma,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.IThe Respondent's request fororal argumentis hereby deniedas, in our opinion, the record,including theexceptions and brief,adequately present the issues and positions of the parties2The Trial Examiner sets forth, in the Remedy section of hisDecision, the reasons for requiring the Respondent,upon requestof the Union, to executethe agreementdated April 1, 1966, to beeffectivefor3 years front the date of execution by theRespondent There is no exception to this proposed remedy Inhis Recommended Order, the Trial Examiner providesthat theRespondent is required, upon request to, (a) bargain collectivelywith the Union, (b) executethe agreementdated April 1, 1966,and (c) provide for said agreement to be effective for 3 years fromthe date of execution Our adoption of these provisions is to beconstrued as giving the Union a choice of requesting theRespondentto bargain collectively or to execute theagreementSee N L R B. v. M & M Oldsmobile, Inc, 377 F 2d 712 (C A 2)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG. Trial Examiner: This case was heardupon the complaint of the General Counsel of the NationalLabor Relations Board, herein called the Board, allegingthatBorg Compressed Steel Corporation of Tulsa,Oklahoma, herein called the Respondent or the Company,had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of theNationalLaborRelationsAct.Respondent's answerdenied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before me at Tulsa,Oklahoma, on various dates between October 20 andNovember 4, 1966.Allpartieswereaffordedfullopportunity to appear and to examine and cross-examinewitnesses and to submit briefs. The motions to correct therecord by the General Counsel dated December 28, 1966,and by the Respondent dated December 29, 1966, andJanuary 6, 1967, are hereby granted.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor whiletestifying. I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent is and has been at all times materialherein an Oklahoma corporation maintaining its principalofficeand place of business in the city of Tulsa.Oklahoma,where it is engaged in buying,processing. andselling scrap iron,steel,and metals.The Respondent,during the past 12 months which period is representativeof all times material herein, in the course and conduct ofitsbusinessoperationspurchased. transferred, anddelivered to its plant materials valued in excess of $50,000,ofwhich materials valued in excessof $50,000 weretransported to said plant directly from States of the UnitedStates other than the State of Oklahoma.During the sameperiod the Respondent sold, transported.and shippeddirectly to its customers outside the State of Oklahomaproducts valued in excess of$50.000. The Respondent isnow and has been. at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDTulsa General Drivers.Warehousemen & Helpers,Local Union No. 523, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemenand Helpers of America is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn May 6, 1965. a majority of the employees of theRespondent in the appropriate unit consisting of allemployeesworking at the employer's establishmentslocated at 1032 North Lewis, Tulsa. Oklahoma. 707 EastArcher, Tulsa. Oklahoma, and Sand Springs, Oklahoma,including truckdrivers reporting to 1032 North Lewis,Tulsa, Oklahoma. excluding all office clerical employees,guards, watchmen, and supervisors as defined in theNational Labor Relations Act, as amended, by a secret-165 NLRB No. 55 BORG COMPRESSED STEEL CORPORATIONballot election conducted under the supervision of theRegional Director of Region 16 of the National LaborRelations Board designated and selected the Union hereinas their representative for the purpose of collectivebargaining with the Respondent. and on May 14. 1965, theRegional Director certified the Union as the exclusivecollective-bargainingrepresentativeofallofsaidemployees of the Respondent.The complaint alleges essentially that commencing onor about December 6, 1965, the Respondent refused andcontinuesto refuse to bargain collectively with the Unionas the exclusive representative of all the employees of theRespondent described above in that the Respondentnegotiatedwith the Union in bad faith and with nointention of entering into any final or binding collective-bargaining agreement and in that the Respondent. afterincoipotating a union-shop provision in its proposedcollective-bargaining agreement as submitted to the Unionon or about March 18, 1966, repudiated, withdrew. andretracted the said union-shop provision on or aboutMay 18. 1966. after the provision had been accepted by theUnion: that after submitting a proposed collective-bargaining agreement to the Union on March 18. 1966,which was accepted and executed by the Union on April 1,1966. Respondent refused to execute said agreement; thatby the aforesaid acts the Respondent refused andcontinues to refuseto bargaincollectively in good faithwith the Union, thereby engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1)and (5) and Section 2(6) and (7) of the Act.The Respondent denies that it refused to bargain ingood faith with the Union; denies that it negotiated in badfaith and with no intention of entering into a final andbinding collective-bargaining agreement; denies that itrepudiated,withdrew, or retracted any union-shopprovision which it had previously accepted or to which ithad agreed;and allegesthatat all times ithas met with,and has been and is now ready and willing to meet with,the Union for the purpose of collective bargaining; andthat it has negotiated in good faith with the Union and had,prior to the complaint, submitted a contract to the Unionfor its acceptance which has at all times been andcontinuesto be subject to acceptance by the Union.A. TheBargainingfrom June 8,1965, to September .30,1965Sometime in June 1965. Robert W. Bryant. assistantbusiness representative and negotiator for the Union, andCharlesWhitebook. counsel and negotiator for theRespondent,set a first meeting dateof June 8, 1965, atwhich time negotiations were commenced.The firstmeeting washeld as scheduledon June 8,1965. atWhitebook's officeBryant represented theUnion, Whitebook the Company, with Raskin, an associateofWhitebook,sitting in butnot activelyparticipatingAccording to Bryant.at this meetingBryant presented acontract proposal to Whitebook, and Whitebook presenteda contract proposal to Bryant. Whitebook informed Bryantthat this original company proposal had been prepared bytaking provisions from existing articles in agreementsbetween scrap processorsand unionsin other parts of thecountry. that this proposal had been carefully prepared,reviewed, and approved prior to the meeting by principalsBorg and Freidman who were officers of the Respondentcorporation and by one Hall. a labor relations advisor andsometime representative of the Respondent in such395matters.Bryant testified thatWhitebooktook a longperiod oftime to acquaintBryant thoroughly with thescrap industry, its history and background.Both men thenwent briefly through the other's proposals.Following this they proceeded to consider each articlenoting their ability to agree or disagree. passing thosematters inn which agreement could not be reached. Theywent through the union proposal at the first meeting, withWhitebook noting disagreementon mostclauses includingthe union-shop provision No agreements were reached atthismeeting.Whitebook agreed to study the unionproposal and prepare a counterproposal for the nextmeetingwhichwas scheduled for June 16, 1965.Whitebook testified that immediately after the meeting ofJune 8 Whitebook had one of several meetings with Hall,Borg, and Freidman at which time they went over eachand every article in the proposal made by the Union.The next meeting took place on June 16 with Bryant.Whitebook, and Raskin attending. At this meeting.according to Bryant.Whitebook again went over theconditions prevalent in the industry, emphasizing thecompetitive aspect and indicating that the work wasextremely hard, having to be performed at times when thetemperature is at 110 degrees and the scrap metal hot. andat othertimes at10 degrees above zero when the metal isextremely cold; that at the prevailing minimum wage ofaround $1 25 per hour a major problem was involved inobtaining and retaining labor. Following this Bryant andWhitebook proceeded to the articles that had not beenconsidered at the first meeting. At that time theparticipantshad before them the Union's originalproposal, the Company's original proposal, and materialon classifications, wage rates, and employment dates.Bryant testified that at thismeeting hetook exception tocertain aspects of the Company's first proposal such as thelack of any kind of a union-security clause. According toBryant his positionas statedtoWhitebook at this meetingwas that the union-security clause was necessary if theUnion was to properly represent the employees and thatWhitebook's position was that they did not want anyunion-security clause whatsoever. At the time of thismeeting Whitebook had proposed no union-security clauseto be included in an agreement.The nextmeeting washeld on June 21, 1965, attendedby Bryant, Whitebook,and RaskininWhitebook's office.The Company's counterproposal was placed on thetablebyWhitebookforconsideration.Thiscounterproposal. among other items. included a so-calledmodifiedunion-shop provisionwhich did notrequireemployees to join the Union, provisions for checkoff,maintenanceofmembership,no-strikeno-lockout.seniority holiday pay. vacations. and a grievance andarbitrationprovision.According toWhitebook, thiscounterproposal was discussed with Borg and Freidmanprior to the meetingto seehow far Whitebook couldpossibly goin submittingto the Union a counterproposalwhich would move toward working out their differences.Bryant testified that when he noticed that the Companyhad incorporated a modified union-shop proposal, heopposed the principle of a modifiedunionshop as opposedto a strong union-securityclause as requested by theUnion. Among other things. Bryant took exception to theCompany's grievance-procedureclause ashaving toomany steps. eachallowingtoomany days to get agrievance before a panel.Bryantindicated that he tookloud objection to both the modified union-shop and thegrievance-procedure proposals.Bryantalso took exception 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the language proposed in the Company's management-rights clause indicating that the language was offensive.He took exception to the lack of a wage-reopener clause.Bryant summarized that this was a short, hard meetingwith noissuesresolved.The record indicates that sometime after the meeting ofJune 21 Bryant contacted C. P. Hutchinson of the FederalMediation and Conciliation Service who arranged withBryant and Whitebook for a meeting on July 12, 1965. Thismeeting was held in Whitebook's office attended byHutchinson of the Federal Mediation and ConciliationService,Whitebook, Raskin, and Bryant. The first hourwas spent going over the background and history of thescrap industry. The group had before it the Company'scounterproposal and the attached appendix. The partiesnegotiated from this article by article. Articles offensive toeach side were noted and passed. Some articles wereagreed on, not of dollar importance according to Bryant.Bryant testified that a note he made stated "More progresswasmade today than any previous meeting withMr. Whitebook." Bryant stated that he reiterated at thismeetingthe union position that a modified union shop wasnot satisfactory to the Union which wanted a union-security clause. This article of the proposal was passedwith brief notes according to Bryant. At this meeting thepartiesdidnot complete their review of all of theprovisions of the Company's counterproposal. The partiesagreed to meet again on July 16, 1965.The next meeting, on July 16, was held in Whitebook'soffice with Bryant, Whitebook, and Raskin attending. Atthismeeting the parties continued to consider theCompany's counterproposal and its attachment, the wagescale, appendix A. The remaining articles were gone over.Bryant testified that after considering those articles whichhad not previously been covered at the July 12 session theparties again went over the proposal from the beginning.According to Bryant, Whitebook informed him that "theCompany had no objection to their employees belonging totheUnion, absolutely none. They voiced a strenuousobjection on some of their employees of which I had earliertestifiedwere not supervisors as defined in the Act butold-time employees they used in the capacity of leadmenand so on. They wanted those men excluded. Wediscussed this and I assured him that I would obtainwording that would be legal to exclude them, not from abargaining agreement but from theunionsecurity clauseas such." Bryant testified that he considered this thebiggest breakthrough of the entire negotiations and thatthen he undertook to get the proper legal wording for thisclause. Bryant later wrote a letter to Whitebook, datedJuly 19, 1965, setting forth the wording which wouldexclude the supervisors.Bryant testified that there was discussion at thismeeting of other clauses including the "ManagementRights"clauseand"Amendments,AdditionsandWaivers." Bryant stated that he gave up most of hisobjection to these clauses in order to obtain the union shopwith exclusion clause. Bryant also testified that adiscussion took place at this session concerning thegrievance article and that Bryant asked Whitebook to lethim (Bryant) proposea shorteningof the steps that wereincluded in the procedure. Bryant also asked for inclusionof a new article relating to use of the bulletin board towhich Whitebook agreed and also asked for a new article"Stewards, Union Stewards" relatingto the duties andlimitationsof stewards to which Whitebook had noobjectionand agreed. Bryant undertook to provideWhitebook with something on the grievance procedure,indicating that he and Whitebook were not apart on thebasic principles but on the number of days involved in theprocedure. Bryant asked for a new article on dischargecauses. He testified that Whitebook later included this inhis proposal.According to Bryant, toward the end of the meeting heandWhitebook discussed the wage structure. Bryantstated that he told Whitebook that they were so close toagreement that he asked Whitebook to contact Borgregarding the 5-cent-an-hour across-the-board increase toallemployees, regardless of classification and presentrate, which Whitebook undertook to do. No arrangementwas made for the next meeting as Bryant was to preparehis items and Whitebook was to contact Borg on the ratematter. Bryant testified that at this point, aside from aquestion on the wording of the exclusion aspect of theunion-shop provision, he was satisfied that an agreementcould be worked out.According to Bryant, subsequent to this meeting hewent to his legal counsel, Ungerman, who worked up aprovision excluding certain employees from the operationof the union-security clause which Bryant used in sendinga letter to Whitebook. Subsequently, by date of August 19,Whitebook forwarded a letter to Bryant on the wagestructure. Testimony of record by both Whitebook andBryant establishes the fact that around this time Bryantasked to meet directly with Borg, to settle the matter of thewage increase, that Whitebook cleared this with Borg andFreidman, and that Bryant's request was denied.The Respondent submitted a revised company proposalforan agreement to the Union on August 27, 1965.Whitebook testified that this "contract" which wassubmitted to the Union under date of August 27 containeda so-called modified union-shop provision substantiallyidenticaltotheprovisionsoftheRespondent'scounterproposal of June 21, and that this "contract" ofAugust 27 was amended on September 15, 1965, by thesubstitutionofpageswhich include a union-shopprovision. Under the August 27 so-called modified unionshop those men who wanted to could )oin the Union andthose who did not simply did not have to join the Union.When queried as to the reason why the Respondent onSeptember 15, 1965, amended its submission of August 27to include a union shop with exceptions, Whitebooktestified that on or about September 8 he received a callfrom Bryant who was very angry over the so-calledmodified union shop and told Whitebook that he couldexpect an immediate strike, that he (Bryant) simply wasnot going to submit the modified union shop to the men,that "unlesshe wanted a strike, he wanted this to submitimmediately."Whitebook testified that he then simplywent ahead and dictated the union-shop provision withexclusionsto the secretary and sent it on that very same orthe next day. Whitebook testified that in effect hesubmitted the change from the August 27 proposal to theone containing the union shop with exceptions in responsetoBryant's demand. He testified further that it wasunderstood that the new proposals were to be substitutedand attached to the revised company proposal and thatthey were then to be submitted to the membership to seewhether, notwithstanding Bryant's personal objection tocertain of the other provisions of the proposal, Bryantcould obtain approval from the Union or the membership.After the amendments were attached to the Company'srevised proposal to include the union shop with six specificexclusions,onSeptember 27Bryantnotifiedthe BORG COMPRESSED STEEL. CORPORATION397employees that a ratification meeting would be held at7 p.m., Thursday, September 30, 1965. Bryant testifiedthat thismeeting washeld in the Teamsters union hall,attended by himself, Shryop, who wasalso anofficer of theUnion, and some of the employees of Borg. Bryanttestified that he read the revised company proposal foragreement and explained it to the employees. Bryanttestified that approximately 13 employees were present,thathe,Bryant, explained and defined the contractemphasizinggood and bad points, as none of theemployees had previously been covered by a unionagreement.Bryant stated that while earlier companyproposals relative to theunionshop had specified threeemployees for exclusion the revised proposal specified six.According to Bryant this was explained to the men. Bryantsaid that by secret ballot he achieved ratification withauthority to make changesin languagewhich he deemedobjectionable,includingauthority to negotiatewithWhitebook to limit theunion-shop exclusions to threeinstead of six if possible.In a different version of what transpired Whitebooktestified that he was advised of the notice ofthe unionmeeting posted at Respondent's premises and thenadvised that therewas a meetingat which only two menattended.Whitebook testified that on October 4, 1965,after theunion meeting,"I then received a call fromMr. Bryant and Mr. Bryant advised me that he hadsubmitted the contract and that the membership hadturned it down." Based on my observation of thedemeanor of the witnesses as they testified, I do not creditthe statement by Whitebook. Whitebook stated that at thistimeBryant indicated that he was "tired of this foolingaround they were going to call for a strike." According toWhitebook, after this call Whitebook contactedhis clientsand advised them of the situation. Whitebook testified,"Subsequent to that time, almost immediately subsequentwhen the strike did not develop and it came to ourattentionthat only two men had attended the meeting itappeared the Union really wasnot in a positionto pull astrike and I waited for Mr. Bryant to move." Whitebookstated he was of the opinion that the Union had made itsattempt and this was the end of it. According toWhitebook, having had no strike and hearing nothingfurther from Bryant, on November 9 he assumed thatmatter was over, so he advised his client, closed his files,and billed his client. The next meeting he had on thematter was in December when Ungerman called for ameetingwhich took place on January 11, 1966.B.The Hiatus between October 5, 1965, and January 11,1966There is a difference of opinion between Whitebook andBryant as to the events that took place between October 5,1965, and January 11, 1966. Whitebook testified that hereceived no further calls from Bryant in October and nocalls in Novemberuntil sometimebefore Thanksgivingwhen Whitebook's secretary mentioned that Bryant hadstopped in the office, had not left any notices or number.Whitebook testified that he asked his secretary to callBryant and leave a call and that she did call the unionoffice. According to Whitebook, Bryant was out and a callwas left. Bryant didnot returnthe call and Whitebook didnot try to call him again.On the other hand Bryant testified that after October 5,1965, he tried to contact Whitebookinnumerable timesuntilDecember 12, when he turned the entire matter overto his attorney, Ungerman. Bryant testified that during theperiod he tried many, many times to contact Whitebook,from 3 to 5 times a week, that in most instances a ladywould answer the telephone or it would be busy. Bryantstated that he left his name and telephone number with theperson who would answer the telephone and asked thatthe call be returned. There was considerable testimony onthe matter of how telephone calls were received and notedinWhitebook's office the sum of which I find notdispositive of the issue. Based on my observation of thedemeanor of the witnesses as they testified, I creditBryant's version of his repeated attempts to reachWhitebook.C.TheBargainingfrom January11, 1966,toMay 18,1966The next meeting was held on January 11, 1966.Ungerman now negotiated for the Union. According toWhitebook the parties had before them the revisedcompany proposal of August 27, 1965, with the pageswhich had been superseded by the amendment ofSeptember 15. This containeda union-shop provision withsixexclusions and it was from this that the partiesnegotiated on January 11, 1966. Whitebook testified thatdiscussion was'had on article III, the union shop, the 5-cent increase, the term of the contract (with Ungermanseeking 1 year and Whitebook taking the position thatthroughout the negotiations the Respondent had talkedabout 3 years), a change or revision in article IIIconcerning notification to the Union within 30 days afterhearing, and the matter of the exclusions from the unionshop (Ungerman seeking three exclusions, Whitebookholding for six). They also negotiated on access tocompany property by union representatives and thegrievanceandarbitrationprocedures.Whitebookundertook to carry these back to Borg for discussion.While Whitebook testified that there was no discussion ontheunion-shopcontroversytestimonyindicatedconsiderable discussion on matters connected with thatclause such as exclusions and notification. According toWhitebook no agreement was reached at this meeting buthe was to clear these matters with his client and reportback to Ungerman, advising him as to what, if anything,the client would go along with.In testifying concerning the meeting of January 11,1966, Whitebook indicated that the question of the numberof exceptions to be included in the union-shop clause wasdiscussed at some length, that the Union, throughUngerman, pressed for three exclusions while Whitebookmaintained his position on six exclusions.Whitebooktestified, "In Article III, Section 2, there was an apparentomission in that we had not agreed or there was noprovision for notification of any employees that should behired, either that I do not remember exactly or the numberof days was not correct, and I saw nothing that my clientmight object to. I told him I didn't think I would have anytrouble having that approved and we agreed." Whitebooktestified that dispute then evolved over the grievanceprocedures and there were about six separate subjectsthat he was to take back and talk to Borg Steel about.Shortly thereafter he communicated the situation to Borgand Freidman. Borg was leaving for "a conference inWashinton on private business in Washington and NewYork City ... but definitely he was out of town during theintervening period and I was not able to get in touch withhim, to meet with him to discuss the matter." Whitebookexplained "the intervening period" to mean the periodbetween January 11, 1966, and the end of the month. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDToward the end of the month, according to Whitebook,Ungerman called and wanted to know why he had notheard fromWhitebook,Whitebook explained Borg'sabsence. A meeting was subsequently set for February 16,1966, inWhitebook'soffice.On the other hand,Ungerman's version while essentially in accordanceincluded this contradictory testimony, "We discussedright down the line, item 1, this question of the exclusionsfrom the union shop, Whitebook advised me that Borginsisted if he was going to have a union shop he'd have tohave these six exclusions...."At the meeting of February 16, according to Whitebook,he pointed out to Ungerman that Borg was adamant andrefused to budge, insisting on the six exclusions, on a 3-year contract with no wage reopener, no termination, noright of renewal at the end of 1 year, and no change in thegrievance procedure. Whitebook testified that he advisedUngerman at this meeting that Borg would not have whathe termed a closed union shop or compulsory unionmembership. Whitebook testified that at that time he hada discussion with Ungerman, and told him that "anyhowwe would not have, we would never agree to and had neveragreed to a proposal of compulsory union membership, weweren't going to do anything to stop the Union, we wouldnot interfere. They could bring men in, they could belong iftheywanted, but we would not make it necessary."According to Ungerman's version however, on the dayprior to the February 16 meeting he had finally reachedWhitebook on the telephone and Whitebook had advisedhim that Borg would not change his position at all, thatwith respect to the union-shop provision "he felt that inorder to give the Union a union shop clause he needed thatmany exclusions from the coverage," that he (Borg) had anumber of employees that he felt he just could not force tojointheUnion.Ungerman stated thatWhitebookessentially repeated this at the meeting the following dayon February 16. Based on my observation of the demeanorof the witnesses as they testified, I credit the version givenby Ungerman and do not credit the version of Whitebook.Following the meeting of February 16, according toUngerman he conferred with Bryant relative to what hadtranspired, that subsequently Bryant told him to concludethe agreement on the basis desired by the Respondentwith respect to the wage reopener and the number ofexclusions.Ungerman reachedWhitebook, set up ameeting for March 2, 1966.At the meeting of March 2 they went over Ungerman'ssuggested changes on three items which they hadpreviously agreed on, the grievance procedure, access tocompany property, and a 30-day notice after hiring of newemployees. Ungerman testified that he had previouslyadvised Whitebook that the Union was agreeable to goingalong and granting them six exclusions, the Union woulddrop anything regarding the wage reopener and settle forthe 5-cent increase over a 3-year period. Ungerman askedWhitebook to prepare and submit the revisions.Whitebook then prepared and submitted the revisionswhich he testified were approved by Borg, and forwardedthe revised provisions by letter of March 18, 1966, whichincluded several "revised and superseded pages of theProposed Contract between Borg Steel and the Unioncontaining the revisions agreed upon." According toUngerman, after these were received lie and Bryant wentover the revisions, Bryant approved, and that was it. Thenaccording to Ungerman, Ungerman called Whitebook andtold him the changes were fine. Subsequently a contractdated April 1 was prepared and executed by Shryock fortheUnion and delivered to Whitebook's office byUngerman. Ungerman claims he left it with instructionsthat it be signed by Borg, Whitebook claims it was foundon his desk. Ungerman testified that following this, hecontacted Whitebook the middle of April asking whetherBorg had signed and Whitebook said he had not been ableto get it signed. He tried several more times, contactedWhitebook and was told that Borg would not giveWhitebook a concrete answer on the contract. While thiswas going on, according to Ungerman, the Union, onMay 18, received a new contract proposal from Whitebooksigned by Borg in which the union-shop provision waswithdrawn. In the covering letter forwarding this proposalWhitebook indicated the reasons why the union-shopprovision was deleted, "Management is presently of theopinion that it cannot live with a closed shop contract andthat an open shop is imperative."Whitebook's explanation of what happened in theintervening time between receiving the Union's proposedcontract dated April 1 and forwarding the Respondent'sproposed contract of May 18 was essentially that when onMarch 30 he found the union proposal on his desk hecommunicated immediately with his clients, then met withthem on April 15 and 22. Borg, Freidman, and Whitebookwent over the matter article by article.Whitebook testified, "Mr. Borg was unhappy with someof the opinions that I had given them. He wanted toinvestigate on his own, and he did And he brought back tome some 25 or 30 corrections or modifications orcounterproposals that he wanted to make to the Union'ssubmissions."When asked why it took two conferences, a week apart,instead of one to go over the union proposal Whitebookstated that "it takes a long time to go over this contractarticle by article sincerely and honestly and to give andtake and discuss it, and object and cajole and try to workthe thing out. Mr. Borg and Mr. Freidman were not inagreement on all matters. I was not in agreement on thelegal point and there was pull and give and take to see ifwe could live with this thing. We simply did not getthrough on the 15th."Finally on May 19 original counterparts of an executedcontractcounterproposalwassubmittedbytheRespondent to the Union, signed by Borg. This did notcontain a union-shop provision but included a so-calledmodified union shop with six exclusions.Findings and ConclusionsIt has been stated many times that the duty to bargaincollectively requires that the parties meet at reasonabletimes and confer in good faith with respect to wages,hours, and other terms and conditions of employment.While the statute does not compel either party to agree toaproposalor require the making of a concessionsomethingmore than mere surface negotiation mustclearlybeundertaken.N.L.R.B.v.WhittierMillsCompany, et al.,111 F.2d 474 (C.A. 5). The statute will notpermit a company to give the union a runaround while itsrepresentatives merely go through the motions of meetingwith union representatives for the purpose of collectivebargaining.N.L.R.B. v. Athens Manufacturing Company,161 F.2d 8 (C.A. 5). Good-faith collective bargaining callsfor a willingness to conduct negotiations with an openmind and purpose to reach an agreement consistent withthe respective rights of the parties which may then beformalized in a collective-bargaining contract.N.L.R.B. v. BORG COMPRESSED STEEL CORPORATION399Insurance Agents' Union [Prudential Ins. Co.],361 U.S.477; N.L.R.B. v. Herman Sausage Company, Inc., 275F.2d229 (C.A. 5).Whether statutory "good faith" standards have beenmet is difficult to determine, particularly where the recorddoes not disclose an outright refusal by the Respondent tomeet and negotiate with union representatives. InN.L.R.B. v. Reed & Prince Manufacturing Company,205F.2d 131 (C.A. 1), an employer engaged in a lengthy seriesof bargaining conferences which got nowhere. The courtstated, "In such a case the question is whether it is to beinferred fromthe totality of the employer's conductthat hewent through the motions of negotiations as an elaboratepretense with no sincere desire to reach an agreement ifpossible, or that [the employer] bargained in good faithbut was unable to arrive at an acceptable agreement withthe Union." (Emphasis supplied.)Based on careful analysis of the record in this case andmy observation of the demeanor of the witnesses as theytestified, I am convinced and I find from the totality of theRespondent's conduct that the Respondent did notbargain in good faith with the Union but conducted"surface" bargaining with no sincere desire to conclude afinal and binding agreement.In reaching this conclusion I have given consideration tothe following:First,thedilatoryactionsoftheRespondent.Commencing around September 30 the dilatory actions ofthe Respondent indicate that it had one eye on what itconsidered to be the apparent dwindling of the Union'sstrength and had no sincere desire to conclude a bindingagreement with the Union. In this regard the recorddiscloses that from the time the parties commencedbargaining in June 1965, until they ceased a year later inMay 1966, they participated in two series of negotiatingsessions interrupted by a gap or hiatus of almost 3 months.Ample testimony of record indicates that subsequent tothe ratificationmeeting of September 30, 1965, byinterrogatingemployeesoftheRespondent,theRespondent's president, Borg, ascertained, or believedthat he had ascertained, that only two men attended theratificationmeeting, that apparently union ardor hadcooled,and that the Union had lost its majority.'Statements by Whitebook to this effect are clear on therecord. In fact, Whitebook testified that when no strikematerializedaftertheratificationmeeting he wasconvinced that the employees had not backed the Unionand that the Union's representative, Bryant, was no longerinterested in continuing union activity. Under thesecircumstances Whitebook, by his frank admission, electednot to make a move, but waited for the Union to make thenextmove and when, as he alleged, he heard nothingfurther he billed his client and closed the case. Aside fromthe fact that I do not credit Whitebook's account that heheard nothing during this period except for one visit fromBryant which he returned, and I do credit Bryant'saccount that he tried to contact Whitebook on numerousoccasions, I find in Whitebook's account of whattranspiredduring this period, and his rationale, anunmistakable element of intent to avoid, if possible,concluding an agreement with the Union. With this inmind, when Whitebook at the insistence of the Union thenresumed the bargaining on January 11, 1966, he did sowith no sincere desire to reach a final agreement but withan eartoward the ticking of the timeclock as it measuredout the certification year.The second significant delay occurred when, at theconclusion of the first session of resumed negotiations onJanuary. 11, 1966, Whitebook undertook to clear matterswhich had been discussed at the meeting with Borg and toadvise Ungerman of Borg's reaction. Whitebook testifiedthat after this meeting he communicated with Borg andFreidman and that the extent of this communication waslimited to generally informing them that a meeting hadbeen held and additional demands had been made. Borgwas leaving then, according to Whitebook, either for anationalconference in Washington or privatebusiness inWashington and New York, but "definitely he was out oftown during the intervening period and I was not able toget in touch with him,tomeetwith him, to discuss thematter." The next meeting took place on February 16,almost 5 weeks later. I simply do not credit Whitebook'sversion. In the circumstances of this case and in this dayand age an attorney with the close business and social tiesindicatedbetweenWhitebookandBorgwoulddoubtlessly, had the parties desired it, been able tomaintain contactover this period. I am convinced that hadBorg desired it, he could have delayed his trip until thebusiness at hand had been disposed of. Whitebooktestified that Ungerman did call him seeking to know whyhe had not heard from Whitebook to which Whitebookmerely replied that in essence he had to await Borg'sreturn. It is interestingto note that after this prolongeddelayWhitebook reported to Ungerman at the nextmeeting on February 16 that Borg was adamant, would notbudge.The third incident of foot dragging and delay took placeafter the Union left its executed proposed contract datedeffectiveApril 1, 1966, withWhitebook.Ungermantestified that he subsequently talked to Whitebook andasked what he had done to get it signed by Borg to whichWhitebook responded that he had not had the opportunity.IcreditUngerman's testimony that he tried to reachWhitebook on several occasions after this time and whenhe could not, he called Whitebook again on May 17 andleftword for Whitebook to call him back. Later thatmorning he saw Whitebook in the coffeeshop and askedwhat was happening. According to Ungerman, Whitebooksaid he had called Borg, that the contract was not yetsigned, and that Borg did not give Whitebook a concreteanswer as to when or whether he would sign the contract.Later the same day Ungerman asked Whitebook to callhim;when Whitebook did not Ungerman called him.Whitebook said that he had not been able to finalize theagreementor get Borg's signature. He would contact Borgagainand advise Ungerman. Following this the Unionreceived a whole new set of contract proposals mailed onMay 18, 1966, in which the only basic change was that theyhad withdrawn the union-shop provision.These incidents clearly indicate that the Respondentfailed to display the degree of diligence in meeting with theUnion and in reasonably prompt consideration and action'Concerningthe ratificationmeeting of September 30, therewere conflicting versions by Bryant and by Crawford andTempleton, two former employees of the Respondent. Insofar asthisbears on the question of Bryant's credibility, I draw noconclusion since the testimony of Crawford and Templeton, evenif true, would not be dispositive of the question of whether or not ameeting actually took place as described by Bryant, for this couldhave occurred outside the presence of the two witnesses Even ifitwere true and I were inclined to discredit Bryant's account, thiswould not affect those instances in which I have credited Bryant'stestimony herein for I would not apply the axiomIalsusinuno,falsus in omnibus,under these circumstances 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDon proposals which proper performance of its bargainingobligations required. This is so whether or not the delayswere inspired by a deliberate scheme to engage in dilatorytactics. The duty to bargain in good faith includes the dutyto remain available for negotiations at reasonable times asthe statute requires. A gap of almost 3 months in thenegotiations and a subsequent gap of 5 weeks in thenegotiations, the latter at a time when the provisions hadbeen considered for almost a year, does not satisfy thatduty. I find that during these periods, at least, theRespondent failed to exercise the degree of diligencerequired of it by the statute. I have considered this as anelement of evidence that the Respondent did not bargainin good faith, but bargained in bad faith with no sinceredesire to conclude an agreement with the Union.Secondly, I have taken into account the somewhatambiguous and fluctuating authority of the Respondent'snegotiator,Whitebook. According to Bryant, concerningWhitebook's authority, "He did express to me, during thisfirst negotiating session, even, that he personally had noauthority to spend Mr. Borg's money." Bryant stated thatWhitebook did not express any limitation as to hisauthority other than the foregoing. Bryant testified furtherthat at the July 16 meeting, when the matter of wageincreaseswasunderdiscussion,Whitebook againindicated that he had no authority to spend Borg's money.At no time, according to Bryant, did Whitebook indicateany other or further limitation on his authority. There wascredible testimony of record indicating that at the meetingof January 11, 1966, Whitebook advised Ungerman that hewould have to go back and take anything back to Borg justas the union representatives have to take back to theUnion for ratificationmatters that they negotiate.Ungerman testified that Whitebook told him that the finalcontract would have to be signed and ratified by Borg.On the other hand Whitebook testified that at theinitialmeeting on June 8 he explained to Bryant that he was aneophyte, that he had absolutely no authority to doanything except to try to draft something which hopefullyBryant and he could reach agreement on and take back totheir principals, that "I had absolutely no authority toagreeto anything without approval and that we wanted tomove along, that we ought to start, but that not only eachitem, but the contract would have to be submitted andapproved by my principals." Whitebook testified that hehad on numerous occasions made this limitation clear.I find that during the bargaining period, June 8, 1965,through September 30, 1965, the only expressed limitationon Whitebook's authority was that he "could not spendBorg'smoney." I find that for the period January 11through May 18, 1966, the only expressed limitation onWhitebook's authority was that he would have to go backand take anything back to Borg just as the unionrepresentatives have to take back to the Union forratificationmatters that they negotiate and that the finalcontract would have to be signed and ratified by Borg. Inso finding I credit the testimony of Bryant and am notpersuaded by the statements of Whitebook with respect tostatementsconcerning Whitebook's authority at the 1965seriesofbargaining sessions.Iam convinced thatWhitebook changed his expression of the limitation on hisauthority when negotiations were resumed on January 11,1966. It has been stated that a bargaining principal isentitled, in the interest of bona fide bargaining, tosomething morethan an ambiguousdefinition of thebargainingauthority of his opposite in negotiations. SeeAaron Newman, Daniel Newman, Paul Newman, and CarlNewman, a Partnership d/b/a Colony Furniture CompanyandFurnitureWorkers Union Local 3161,144 NLRB1582, 1588. In the case at hand I find the somewhatambiguous and the fluctuating authority expressed byWhitebook an additional element indicating the lack of asincere desire on the part of the Respondent to conclude abinding agreement with the Union.Thirdly, the retraction onMay 18, 1966, by theRespondent of its assent to a union-shop provision withexclusions, after leading the Union to believe that it hadbeen accepted indicates a failure to bargain in good faith. Iam convinced and I find from ample credible testimony ofrecord that the Respondent's negotiator,Whitebook,under circumstances concerning which his principalsBorg and Freidman knew or should have known, and withtheir approval, led the union negotiators on by movingfrom a position of no union shop to a position in which theRespondent, apparently assentingto a unionshop, avoidedfinal agreement on the provision through the tactic of acontinuing shifting of its position on the question of thenumber of exclusions to be provided for. I find fromevidence on the record that the Respondent first agreed tothe inclusion of a union shop, with six exclusions in theface of a strike threat on September 15, 1965. I simply donotcreditWhitebook'sstatementthathewasreprimandedbyBorg and Freidman for allegedlyexceeding his authority in making the modification ofSeptember 15, 1965, by including the union shop withexclusions.Iam not persuaded that a lawyer ofWhitebook's skill and experience in the law of contract asindicated on this record would have taken this actionwithout the approval of, or prior discussion with, andclearance from his principals particularly in view of hisclaim that Borg never would agree to a union shop.Whitebook and Borg on this record were close businessand social associates with no lack of communicationbetween them. Their course of conduct during thenegotiationsestablishesthefactoftheirclosecoordination. Having at one point on September 15, 1965,indicated assent to the inclusion of a union shop with sixexclusions theRespondent resumed bargaining onJanuary 11, 1966, in a posture indicating that the matter inquestion was not whether there would be a union-shopprovision but merely as to whether there would be six orthree exclusions in the provision. The parties at that timehad before thema union-shop provision and conductedprolongeddiscussionson exclusions therefrom andnotifications required in connection therewith.Whenqueried as to whether the union shop was discussed at themeeting of January 11,Whitebook testified "I neverreferred to it, we didn't discuss it; it was not involved. Ihadn't intended to refer to it; I didn't intend to refer to it; Ididn't refer to it; it was never mentioned any more thanthese other negotiations."Whitebook testified that theonly discussion was on five matters, one of which was thematter of the exclusions. I do not credit Whitebook'stestimony. Aside from the fact that he stated otherwise ina letter dated July 21, 1966, to a field examiner for theBoard, I simply do not believe that in a meeting in which apart of a provision was discussed at length that the basicprovision would not itself be discussed. In any event, Iinfer from all the circumstances that the union-shopprovision was discussed at the January 11 meeting. Whenon April 1, 1967, the Union acceded to the Respondent'sinsistence on the six exclusions and tendered an executedagreement for the Respondent's execution the Respondentmerely delayed and stalled. I have reference to both thetiming and to the rather unusual occurence which tookplace,when, at the conclusion of almost a year of BORG COMPRESSED STEEL CORPORATIONbargaining, during which time close contact had beenmaintained between negotiator and principals, one of theprincipals, Borg, suddenly and belatedly assumed the roleof independent researcher on provisions of collective-bargaining contracts and after the consumption of aconsiderate period of time ostensibly confronted his owncounsel and negotiator with a host of changes for the firsttime. I find this to be unmistakably indicative of a desire tostalland delay the conclusion of an agreement and toclearly indicate that the Respondent bargained in bad faithand with no sincereintent toconclude a binding agreement.N.L.R.B. v. Reed & Prince Manufacturing Company,205F.2d 131 at 139 (C.A. 1). See alsoN.L.R.B. v. HermanSausage Co., 275 F.2d 229 (C.A. 5). I have also consideredthat almost immediately after the certification year hadrun out, and after the lengthy series of negotiations duringwhich the parties had before them under consideration aunionshop, the Respondent presented a proposedcontract to the Union, from which it had emasculated theunion-shop provision. I find this clear indication that theRespondent had never really intended to execute acontract containing a union-shop provision but had, bycunning, deliberately led the Union to believe thatbargaining had progressed to an agreement on a unionshop while, in fact and as subsequently stated on therecord by the Respondent's negotiator, Whitebook, itwould never accept a union shop.The Respondent, in itsbrief, focusedattention on themovement on the part of the Respondent from a position ofno-unionrecognitionwhatsoever,thentounionrecognition, and finally to a modifiedunionshop providingfor voluntary membership in the Union on an optionalbasis by the employees, that the only thing the Respondentdid not do was to agree on a union-shop clause requiringnew employees to become members of the Union within 30days after employment and to remain members ascondition of employment. In my opinion this represents amovement from no-union shop to no union shop. A unionshop without a requirement for new employees to becomemembers of the Union is no union shop. A union shop isdefined as a form of union security under which employeesmust, within a certain time after they are hired or after acompulsoryunionismcontract is executed, join the Unionand maintaintheir membership therein as a condition ofemployment. SeeLabor Law Course1964, CommerceClearingHouse, Inc. The Respondent advances theargument that it simply reached an impasse on the matterof the union shop because of the cost aspect and itscrippling effect on hiring ability, and argues that anemployer'scounterproposalofamaintenanceofmembership provision with reasons for rejecting a union-shop provision are indications of good-faith bargaining.However, in the case at hand the Respondent conductedprolonged negotiations over the union-shop provision,leading the Union to believe that it had agreed to it whilepresumably bargaining over the number of exclusions tobe provided for, and finally agreed to the provisions andthe number of exclusions as indicated in its letter ofMarch 18,1966.Under these circumstances theRespondent did not bargain to impasse but to agreement.This agreement is nonetheless valid even though notincluded in a contract executed by both parties. Havingagreed orally to the union-shop provision the subsequentrejection indicates an act of bad-faith bargaining. SanAntonio Machine & Supply Corp. v. N.L.R.B.,363 F.2d 633(C.A.5); Shannon & Simpson Casket Co.,99 NLRB 430.401Accordingly, based on the totality of the Respondent'sconduct and with consideration of the factors hereinaboveenumerated, not relying on any one but on theircumulative effect, I conclude that the Respondent,commencing on or about December 6, 1965, and at alltimes thereafter, did refuse and continues to refuse tobargain collectively with the Union in that the Respondentnegotiatedwith the Union in bad faith and with nointention of entering into any final or binding collective-bargaining agreement and that the Respondent, afterincorporatingaunion-shopprovision,aspreviouslynegotiated in its proposed collective-bargaining agreementsubmitted to the Union on March 18, 1966, repudiated,withdrew, and retracted on May 18, 1966, the agreementfor the inclusion of a union-shop provision. I conclude thatby these actions the Respondent did interfere with,restrain,and coerce and is interfering with,restraining,and coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act and thereby did engagein and is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act. I find and conclude that by these actionsthe Respondent did refuse to bargain collectively and isrefusing to bargain collectively in good faith with theUnion and thereby did engage in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(5) and 2(6) and (7) of the Act.Finally there is for disposition the amendment to thecomplaint alleging further,in essence, that a completecontract was submitted by the Respondent to the Union onMarch 18, 1966, reduced to writing by the Union and thensubmitted in written and executed form to the Respondenton April 1, 1966, and which the Respondent refused toexecute. As previously indicated there is ample credibletestimony of record herein establishing the close contactand communication betweenWhitebook and Borg.Businessmatterswere touched on even at socialgatherings attended by them.It is clear that starting withthe very first meeting on June 8, 1965, Whitebook metboth prior to and subsequent to the meeting with Hall,Borg, and Freidman,going over the proposals. Similarly onJune 21, according to Whitebook's own testimony, theCompany's counterproposal had been discussed with Borgand Freidman prior to the meeting.At the meeting of February 16, Whitebook reported toUngerman that Borg refused to budge on the so-calledformalmatters,insisting on six exclusions,a 3-yearcontract without wage reopeners,no termination, no rightof renewal at the end of 1 year, and no changes in thegrievance procedure. According to Whitebook, at thismeeting Whitebook pointed out to Ungerman that Borgwould not have what Whitebook called a closed-unionshop, that they (Respondent) would never agree to aproposal of compulsory union membership. I do not creditthisaccount by Whitebook.Subsequently, according toWhitebook,UngermanaskedWhitebook to "submit the revisions that we hadsaid, that with possible excluding these matters that Borgwas adamant about so that he (Ungerman) could formally,as I understood it, submit it to his principal."According toWhitebook,pursuant to Ungerman'srequest he prepared new pages,revisions,or supersededpages to be submitted and attached to the proposal whichwas still being used which was the proposal of August 27,1965,and "I included in these changes that we had, Borghad approved." Whitebook sent this with his letter ofMarch 18,1966. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent would haveus viewthe lengthydiscussions leadingup to Whitebook's letter of March 18forwardingthe agreed-upon revisionsto be included in thebasicdocument from whichthepartieswere thennegotiating as havingno relationto the basicdocument, ashaving beennegotiatedas it were, in a vacuum.I do not soview it. I find thatwhen Whitebook,with Borg's approval,forwardedthe revisionson March18, clearly indicatingapproval and agreement and requesting their inclusion inthe basicdocument,that this is a clear act of acceptanceand agreementby both Whitebookand his principal, Borg,not only withthe revisionsbut with all the provisions of thebasic documentas then revised. The Respondent itselftook the positionin its brief that it agreedto everythingcontained in that proposalexcept forthe union-shopclause requiring as a condition of continued employmentthe joining and maintaining of membershipin the Union.Iam also persuadedby the fact that whileprofessingthatthe Respondent never intended to, neverwould, andnever did agree to aunion-shop provisionwhich wouldrequire its employees to join a union and maintainmembership therein as a condition of continuedemployment, the factis that theRespondentcontinued tobargain over a considerable period of time on the matter ofexcluding six employeesfromthis provision.When theprovisionnow offered by theRespondent,whichdoes notrequire its employees on the rollsat the time of theexecution of the agreement to jointhe Union within 30days of execution, is offeredwith the six exclusionscontainedtherein,the question arises astowhy it isnecessaryor was necessary at all tohavenegotiated overthismatter since under thesecircumstances theexclusions are meaningless.What would theseemployeesbe excluded from: The exclusionbecomes superfluous.Thisisan additional factor persuading me that theRespondent,when negotiatingwith respect to theexclusions,was in fact negotiating relative to a provisionrequiring employees on the rollsat the time of theexecutionof the agreementto become members of andmaintainmembership in the Union as a condition ofemployment.TheBoardindecidingwhetherunder thesecircumstancesthe employerand the Union have in factarrived at an agreementthat the employeris obliged toembodyin a written contractupon the Union's request isnot strictlybound bytechnical rules of contract law.Lozano Enterprisesv.N.L.R.B., 327F.2d 814 (C.A. 9). Ifind-in the circumstances of this casethatWhitebook andhis principals,by their course of conductthroughout thenegotiations,gave the Unionthe unmistakable impressionthattheywereworking closelytogetheron thenegotiations,oftenpriorto themeetings,sometimessubsequentto themeetings.By Whitebook's letter ofMarch 18, 1965, which,written bya lawyer wellversed incontract law and at a point in time whenhe has clearlycommunicatedwithhisprincipals,states that he isforwarding revisionsagreed uponand requests that therevisions be substituted for prior pagesof theproposedcontractbetween BorgSteel Corporationand the Union(emphasis supplied),I find thatthe Respondent in factagreed to the provisions as then negotiated.As the courtstated inLozano,"In our view, the employer's argumentsmay be acceptedas stating good technical contract law,but we do not think that in this particular case they stategoodcollectivebargaininglaw.Wedo not think that, indeciding whether,under a particular set of circumstances,an employer and a union have in fact arrived at anagreement that the employer is then obliged to embody ina written contract upon the Union's request,the Board isstrictly bound by the technical rules of contract law." Acollective-bargainingagreement is not an ordinarycontract for the purchase of goods and services,nor is itgoverned by the same old common-law concepts whichcontrol such private contracts.John Wiley &Sons, Inc. v.David Livingston, etc.,376 U.S. 543, 550. In the case athandWhitebook had authority to negotiate for theRespondent corporation with the limitation that anyagreement would have to be approved and ratified by Borg.In the posture of the negotiations on March 18, 1966, whenWhitebook sent his revisions they had been clearlyapproved and agreed to by Borg to be added to theproposed contract between Borg Compressed SteelCorporation and the Union. I find therefore that by thisaction Borg agreed to and ratified the agreement as it wasthen orally constituted. It is well settled that the refusal byan employer on the request of a labor organization to sign awritten contract embodying the terms of an agreementwhich has been accepted concerning wages, hours, andworking conditions is a refusal to bargain collectively inviolation of Section 8(a)(5) of the Act.H. J. Heinz Companyv.N.L.R.B.,311 U.S. 514. Accordingly, I find that theRespondent agreed orally to the terms of the proposedcontract (dated April 1, 1966), as reduced to writing andexecuted by the Union, and that by its subsequentrejectionthereof byits counterproposalof May 18, 1966,and by its refusal to execute the same, the Respondent didrefuse to bargain collectively in good faith with the Unionand did thereby engage in and is engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and (5) and 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYThe General Counsel seeksan order requiring theRespondent to execute the agreementreduced towritingand signedby the Union dated effective April 1, 1966. As Ihave foundhereinabove,the termsof this agreement wereagreed toby theRespondenton March 18, 1966, includingthe provisionfor aunionshop with six exclusions. TheRespondent is legally requiredto executethis agreementas reduced to writing and I shall include in theRecommendedOrder hereina provisionto that effect. Insodoing, I bear in mindtheprotestations of theRespondent thatitisreadyand willing to execute acontractwith the Union embodying the provisions ofRespondent's proposed contractof May 18, 1966, which,to paraphrase the Respondent,is substantially the same asthat of April 1, 1966, exceptthat it does not include theunion shop.To order theexecutionby Respondent of theApril1, 1966, agreement is to require it to do more than tostand by its agreement including the union-shop provisionwith six exclusions.While the General Counsel andcomplaintant seek an order requiring the Respondent topay backpayto all employees under that contract with 6 BORG COMPRESSED STEEL CORPORATIONpercentper annum interest, I am not inclined torecommend it, noting on the record the fact that this is asmall company in a highly competitive situation and that itsustained losses in the preceding year. Under thesecircumstances, I do not believe that a useful purpose interms of the statute would be served by assessing thefullestpossiblemake-whole provision. I will thereforeinclude a provision in the Recommended Order requiringthat the Respondent, at the request of the Union, proceedto execute the agreement of April 1, 1966, promptly andwithout delay, that the contract as executed be effective asof the date of its execution by the Respondent, and that itsterm be extended so as to expire or terminate 3 years fromthe date of its execution by the Respondent.CONCLUSIONS OF LAW1.Tulsa General Drivers, Warehousemen & Helpers,Local Union No. 523, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act2.Borg Compressed Steel Corporation, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.At all times since May 14, 1965, the said Union hasbeen the exclusive representative of all the employees inthe unitherein for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.4.By negotiating in bad faith with the Union with nointentiontoenter into a final or binding collective-bargaining agreement, by repudiating and withdrawing aprovision for a union shop after incorporatingsame in aproposed collective-bargaining agreement, by refusing toexecute a written agreement embodying terms andprovisions orally agreed on, and by the totality of itsconduct the Respondent has failed and refused to bargainin good faith with the Union and has engaged in unfairlabor practices within the meaning of Section 8(a)(5) of theAct, and has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed bySection 7 of the Act, and thereby has engagedin unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that the Respondent, Borg Compressed SteelCorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Negotiating in bad faith with the Union and refusingto execute a written agreement embodying terms andprovisions orally agreed upon.(b) In any other manner refusing to bargain collectivelyconcerning rates of pay, wages, hours of employment, andother conditions of employment with the said Union as theexclusive representative of its employees in the above-described unit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, to403join or assistTulsa General Drivers, Warehousemen &Helpers,LocalUnionNo. 523, affiliatedwith theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purposes of collectivebargaining or othermutualaid or protection, or to refrainfrom engaging in such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Upon request, bargain collectively with TulsaGeneral Drivers, Warehousemen & Helpers, Local UnionNo. 523, affiliated with theInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of all theemployees in the above-describedunitconcerning rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreachedembody such understanding in a signedagreement.(b)Upon request, execute promptly and without delaythe agreement dated April 1, 1966, embodying the termsand provisions orally agreed on previously.(c)Provide for saidagreementto be effective as of thedate of its execution by the Respondent and extend theterm thereof so as to terminate 3 years from the date ofexecution by the Respondent.(d)Post at itsplants inTulsa, Oklahoma, and SandSprings, Oklahoma, copies of the attached notice marked"Appendix." 2 Copies of said notice, to be furnished by theRegional Director for Region 16, after being duly signed byRespondent's representative, shall be posted by itimmediatelyuponreceipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuousplaces,including all places wherenoticesto employees arecustomarily posted. Reasonable steps shall be taken bythe Respondentto insurethat said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 16, inwriting within 20 days from the date of the receipt of thisDecision and Recommended Order, what steps it hastaken to comply herewith.'I' In the event that this Recommended Order is adopted by theBoard,the words"a Decision andOrder"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "i In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTbargaininbad faith with TulsaGeneral Drivers, Warehousemen & Helpers, LocalUnion No. 523, withno intentionof arriving at a final 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDbinding agreement nor refuse to execute a writtencontractembodying terms and provisions orallyagreed upon.WE WILL NOT in any other manner fail or refuse tobargain collectively concerning rates of pay, wages,hoursofemployment, and other conditions ofemploymentwithTulsaGeneralDrivers,Warehousemen & Helpers, Local Union No. 523, asthe exclusive representative of our employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of their right to self-organization,to formlabor organizations, to join or assist Tulsa GeneralDrivers,Warehousemen & Helpers, Local UnionNo. 523, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or allsuch activity.WE WILL, upon request, bargain collectively withTulsa General Drivers, Warehousemen & Helpers,Local Union No. 523, as the exclusive representativeof all employees in the bargaining unit describedbelow, concerning rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and if an understanding is reached,embody it in a signed agreement.The bargaining unitis:Allemployeesworkingattheemployer'sestablishments located at 1032 North Lewis,Tulsa,Oklahoma, 707 East Archer, Tulsa,Oklahoma,andSandSprings,Oklahoma,including truckdrivers reporting to 1032 NorthLewis, Tulsa, Oklahoma, excluding all officeclericalemployees, guards,watchmen, andsupervisors as defined in the National LaborRelations Act, as amended.WE WILL, upon request, execute promptly andwithout delay the agreement dated April 1, 1966,embodying terms and provisions orally agreed upon,willmake such agreement effective as of the date ofour execution thereof, and will extend the term thereofto terminate 3 years from the date of our executionthereof.BORG COMPRESSED STEELCORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.If employees have anyquestion concerningthis noticeor compliancewith itsprovisions, theymay communicatedirectly with theBoard'sRegionalOffice, Room 8A24,Federal OfficeBuilding,819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2921.